DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, pursuant to claims 1-7 in the reply filed on July 18, 2022 is acknowledged. The traversal is on the ground(s) that independent claims 8 (Group II) and 14 (Group III) include the features of claim 1. This is not found persuasive because, as indicated on page 3 of the restriction requirement, claim 1 is a linking claim. The presence of a linking claim does not render independent and distinct inventions ineligible for restriction. See MPEP 809. The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: Page 1, line 9 appears to be missing language.  
Appropriate correction is required.
Drawings
The drawings are objected to because the drawings do not appear in the order in which they are numbered – FIG. 15 appears before FIGS. 2-14, which may cause confusion in reading and interpreting the document. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (U.S. Pub. No. 2002/0149864 A1).
Regarding claim 1, Kaneko discloses a MEMS optical device, comprising:
a semiconductor body (FIG. 4: 208, see paragraph 0153);
a main cavity which extends within the semiconductor body (FIG. 4: 206, see paragraph 0154);
a membrane suspended over the main cavity (FIG. 4: portion of 205 over the cavity, see paragraph 0172);
a piezoelectric actuator which is mechanically coupled to the membrane and is electronically controllable to deform the membrane (FIG. 2: 204, see paragraph 0187-0189);
a micro-lens mechanically coupled to the membrane and configured to undergo deformation in response to a deformation of the membrane (FIG. 4: 218, see paragraph 0173); and
a rigid optical element which contacts the micro-lens and is arranged so that the micro-lens is interposed between the rigid optical element and the membrane (FIG. 4: 219, see paragraph 0174), wherein the micro-lens and the main cavity are arranged on opposite sides of the membrane (FIG. 4: 218 and 206 arranged on opposite sides of 205).
Regarding claim 2, Kaneko discloses the micro-lens has first and second surfaces (FIG. 4: top and bottom of 218), the first surface being configured to undergo deformation in response to the deformation of the membrane (FIG. 4: bottom surface of 218 deforms in accordance with 205); and wherein the rigid optical element is fixed to the second surface of the micro-lens (FIG. 4: 219 fixed to the top surface of 218).
Regarding claim 3, Kaneko discloses the first surface of the micro-lens is fixed to a central portion of the membrane (see FIG. 1: 203 corresponding to 218/219 in FIG. 4 arranged in the center); and wherein the piezoelectric actuator is fixed to a peripheral portion of the membrane (FIG. 1B: 204 fixed to portions outside those of 218).
Regarding claim 4, Kaneko discloses the micro-lens is made of polymeric material (see paragraph 0171 - polyimide); and wherein the rigid optical element is made of a glass (see paragraph 0171 - glass thin plate).
Regarding claim 7, Kaneko discloses the membrane is made of a dielectric material (see paragraph 0153 - polyimide).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (U.S. Pub. No. 2002/0149864 A1) in view of Henriksen et al. (U.S. Patent No. 8,045,280 B2).
Regarding claim 5, Kaneko discloses the micro-lens and the rigid optical element are arranged on a same side of the membrane (FIG. 4: 218 and 219 arranged above 205). Kaneko does not explicitly show the piezoelectric actuator on this side of the membrane.
Henriksen discloses the piezoelectric actuator above a same side with the rigid optical element (FIGS. 4-5: piezo-actuator, see col. 2, line 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the positioning of the actuator of Henriksen to the teachings of Kaneko so as to create curvature when actuated (see col. 3, line 55).
Regarding claim 6, Kaneko, as modified by Henriksen, discloses the piezoelectric actuator laterally envelops a port of the micro-lens (see Henriksen FIG. 4: actuator is a ring-shape; applying this to the teachings of Kaneko forms 204 as a ring around 218).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819